In an action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Kings County (Levine, J.), entered September 1, 1983, which, upon a finding that defendant was 70% responsible for the injuries suffered by plaintiff, awarded plaintiff damages.
Judgment reversed, on the facts, and new trial granted, with costs to abide the event.
Under the totality of the circumstances, we find the verdict to be contrary to the weight of the credible evidence and a new trial is therefore required. Because a new trial is required, we note that the points raised by defendant on appeal concerning allegedly erroneous evidentiary rulings and an allegedly erroneous charge have been considered and have been found to be without merit. Titone, J. P., Thompson, O’Connor and Fiber, JJ., concur.